Citation Nr: 1026909	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension based upon the need 
for the regular aid and attendance of another person or by reason 
of being housebound.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.  
The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) that denied special monthly pension.  
In October 2009, the Board remanded the claim for additional 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less.  Nor is she a patient in a nursing home because of mental 
or physical incapacity.

2.  The appellant's conditions do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  She is able to walk unaided and is independent in 
self-care and the activities of daily living.  She is able to 
leave her house at her discretion.  She has no physical or mental 
incapacity requiring regular care or assistance against dangers 
in her daily environment.

3.  The appellant is not substantially confined to her house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly death pension based upon the 
need of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351(a)(5), 3.352 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The appellant contends that she is entitled to special monthly 
pension based upon the need for regular aid and attendance of 
another person, or by reason of being housebound.  She asserts 
that as a result of her cardiovascular, orthopedic, and 
psychiatric disabilities, she is unable to dress, bathe, or 
attend to her other daily needs without the assistance of another 
person.  Moreover, while acknowledging that she is able to feed 
herself independently, she asserts that she is unable to prepare 
food for herself.  Additionally, while the appellant is able to 
leave the house at her discretion, she claims that she must be 
accompanied by another person at all times.

Special monthly pension at the aid and attendance rate is payable 
to a spouse of a Veteran when the spouse is helpless or so nearly 
helpless that she requires the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(a)(5) (2009).  To establish a 
need for regular aid and attendance, the claimant must be blind 
or so nearly blind as to have corrected bilateral visual acuity 
of 5/200 or less, or concentric contraction of the visual field 
to 5 degrees or less, or be a patient in a nursing home because 
of mental or physical incapacity; or show a factual need for aid 
and attendance.  38 C.F.R. §§ 3.351, 3.352 (2009).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a) (2009).  The particular 
personal functions which the claimant is unable to perform should 
be considered in connection with the claimant's condition as a 
whole.  The evidence need only establish that the claimant is so 
helpless as to require regular, not constant, aid and attendance.  
Determinations that the claimant is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition requires the claimant to be 
in bed.  They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2009).  The 
claimant must be unable to perform one of the enumerated 
disabling conditions, but her condition does not have to present 
all of the enumerated disabling conditions.  Turco v. Brown, 9 
Vet. App. 222 (1996).

The criteria for determining whether a claimant is in need of the 
aid and attendance of another person may be met if she is 
bedridden.  Bedridden is defined as a condition that, through its 
essential character, actually requires that the claimant remain 
in bed.  The fact that a claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice.  The performance of the necessary aid and attendance 
service by a relative of the beneficiary or other member of his 
or her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352 (2009).

If the criteria for special monthly pension based on the need for 
regular aid and attendance are not met, special monthly pension 
may also be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2009).  A surviving spouse will be 
considered to be permanently housebound when she is substantially 
confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 2002); 
38 C.F.R. § 3.351(f) (2009).

The record reflects that the appellant has been determined to be 
unemployable by her private physicians.  She underwent a VA 
examination for aid and attendance purposes in October 2006.  At 
that time, she was found not to meet the VA criteria for 
blindness or near-blindness and her only noted disability was 
major depression.  The examining physician determined that the 
appellant's depression did not prohibit her from walking unaided 
or prevent her from feeding herself or caring for the needs of 
nature.  Additionally, the examiner found that her disability 
neither prevented her from sitting up nor confined her to bed or 
a nursing home.  However, that examiner noted that the appellant 
was only able to leave her home with supervision and that, while 
she did not require nursing home care, she did need constant 
supervision and assistance in taking care of her home.

On a follow-up VA aid and attendance examination in October 2007, 
the appellant's list of disabilities was expanded to include 
several cardiovascular disorders and osteoarthritis, in addition 
to major depressive disorder.  The examining physician determined 
that the appellant's disabilities did not render her bedridden or 
prevent her from sitting up, walking unaided, or feeding herself.  
However, the examiner noted that the appellant frequently had to 
slow down while she walked and required supervision and 
assistance with eating and caring for the needs of nature.  
Additionally, that examiner found that the appellant needed help 
with traveling anywhere outside her home and also required 
nursing home care.  Significantly, however, that examiner did not 
specify whether the appellant was currently a patient in a 
nursing home or substantially confined to her house and its 
immediate premises.  Nor did the examiner indicate whether 
appellant's disabilities otherwise rendered her so helpless as to 
be in need of regular aid and attendance.

Pursuant to the Board's October 2009 remand, the appellant was 
afforded a third VA aid and attendance examination in January 
2010.  That examination included ophthalmological testing that 
was significant for refractive error, cataracts, and increased 
optic cup/disc ratio suggestive of early-stage glaucoma.  
However, the VA examiner noted that, while the conditions 
decreased the appellant's vision, they were productive of no more 
than moderate peripheral constriction in the right eye and mild 
peripheral constriction in the left eye.  Additionally, the VA 
examiner found that the appellant exhibited mild memory loss.  
Her other diagnosed disorders were the same as those noted on her 
October 2007 VA examination and her overall disability level was 
found to be "essentially unchanged" since that prior 
examination.  The VA examining physician indicated that the 
appellant was neither bedridden nor confined to a nursing home, 
but instead lived with her daughter and adolescent grandson for 
whom she paid the bills.  Additionally, the VA examiner noted 
that, while her daughter cooked and managed the majority of the 
household tasks, the appellant was able to perform "a few light 
chores," feed herself, maintain good hygiene, and take care of 
her other daily living needs.  That VA examiner also determined 
that, while the appellant was no longer able to drive a car, she 
could walk up to a half mile unaided and was able to take public 
transportation from her house to medical appointments and on 
daily trips to a nearby senior center.  Moreover, while cognizant 
of the appellant's mild memory loss, the VA examiner expressly 
concluded that neither her cognitive impairment nor any of her 
other disabilities, singly or jointly, rendered her unable to 
protect herself from her daily environment.

Based on the overall results of the examination and all pertinent 
records in the claims folder, the VA examiner opined that, while 
the appellant did require transportation assistance to go out and 
attend to errands, she was not housebound and did not otherwise 
meet the criteria for aid and attendance.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the January 2010 VA 
aid and attendance examiner, indicating that the appellant was 
not confined to a nursing home or housebound, and did not 
otherwise meet the criteria for aid and attendance, is more 
probative and persuasive than the October 2006 and October 2007 
VA examiners' findings that the Veteran required supervision and 
assistance with eating and with leaving and taking care of her 
house.  In placing greater weight on the January 2010 VA 
examiner's opinion, the Board considers it significant that the 
examiner based his opinion on a thorough and detailed examination 
of the appellant and the pertinent information in the claims 
folder.  Additionally, the VA examiner's opinion is the most 
recent medical opinion of record and, thus, most accurately 
reflects the appellant's current overall level of impairment.  
Moreover, that VA opinion contemplated the findings of the prior 
October 2007 and October 2006 VA aid and attendance examiners.  
In any event, the October 2006 VA examiner indicated that the 
appellant's disabilities  neither prevented her from sitting up 
nor confined her to bed or a nursing home, while the October 2007 
VA examiner did not specifically indicate whether the appellant 
was in a nursing home or substantially confined to her house and 
its immediate premises.  Thus, the Board finds that those two 
examiners' findings overall are not inconsistent with the most 
recent VA examiner's opinion.  Indeed, the January 2010 VA 
examiner himself acknowledged that fact when he noted that his 
assessment of the appellant's health was essentially the same as 
that of the October 2007 VA examiner.

The Board finds that the preponderance of the evidence is against 
the award of special monthly pension based upon the need for 
regular aid and attendance.  While on her most recent VA 
examination, the appellant was assessed with decreased vision, 
the VA examiner indicated that her overall level of visual 
impairment was no more than moderate in the right eye and mild in 
the left eye.  There is no other evidence demonstrating that she 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  Indeed, 
the October 2006 and October 2007 VA aid and attendance examiners 
both found that the appellant did not meet the criteria of 
blindness, or near blindness.  Accordingly, the Board finds that 
the appellant is not blind as that term is defined by the 
provisions of 38 C.F.R. § 3.351 (2009).

Additionally, the Board observes that the appellant is not a 
patient in a nursing home due to mental or physical incapacity.  
The January 2010 VA examiner's opinion, which the Board considers 
probative, expressly indicated that the appellant lived with her 
daughter and grandson and was not housebound.  Moreover, while 
the appellant's medical conditions have been shown to prevent her 
from driving and to affect her ability to walk and perform 
household chores, her activities do not appear so limited that 
she requires the regular aid and attendance of another person.  
On each of her three VA aid and attendance examinations, the 
appellant was found to be able to ambulate without assistance, 
and the most recent VA examiner indicated that she could walk up 
to a half mile.  

The Board acknowledges that the October 2006 and October 2007 VA 
examiners indicated that the appellant required supervision and 
assistance in leaving her home, eating, and taking care of 
household tasks.  However, for the reasons noted above, the Board 
considers their findings to be less probative than the January 
2010 VA examiner's opinion indicating that the appellant is able 
to independently perform light household chores and other self-
care activities and to take public transit to medical 
appointments and a local senior center. 

The Board has considered the appellant's statements that her 
overall level of impairment is greater than has been found on her 
VA aid and attendance examinations.  However, she has not 
submitted competent evidence showing that one or more of her 
disabilities have increased since her most recent examination.  
Consequently, any additional information that may have been 
elicited in support of the appellant's claim has not obtained 
because of her inability or unwillingness to cooperate.  The duty 
to assist in the development and the adjudication of claims is 
not a one-way street.  If an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The evidence as a whole does not suggest that the appellant 
requires the regular aid and attendance of another person.  Nor 
does that evidence suggest that the appellant requires assistance 
in terms of protecting herself from the hazards or dangers 
incident to her daily environment.  Indeed, the competent 
evidence of record weighs against such a finding, as the January 
2010 VA examiner expressly found that the Veteran does not 
require regular aid and attendance and that her disabilities do 
not prevent her from protecting herself from her daily 
environment.  

While the Board acknowledges that the appellant may at times 
require the assistance of her daughter or another individual as a 
result of her disabilities, this is not the type of aid and 
attendance contemplated in the regulations.  It appears that, 
with some limitations imposed by her physical and cognitive 
ailments, she is able to provide for her daily needs.  

The final question is whether the appellant's disabilities 
entitle her to special monthly pension in the form of housebound 
benefits.  A surviving spouse may be entitled to this benefit if 
her disabilities render her permanently housebound by reason of 
disability.  38 C.F.R. § 3.351(e) (2009).  The requirement is met 
when the surviving spouse is substantially confined to her home 
or immediate premises by reason of disability or disabilities 
that will likely remain throughout the surviving spouse's 
lifetime.

In this case, the January 2010 VA examiner has determined that 
the appellant is not housebound, and there is no competent 
evidence of record to contradict that finding.  The appellant has 
been shown to be able to leave her house independently and at her 
discretion.  The evidence does not otherwise indicate that she is 
substantially confined to her home by reason of disability.  
Thus, the requirements for housebound allowance have not been 
met.

Accordingly, the Board finds the weight of the competent evidence 
is against the appellant's claim for special monthly death 
pension, and that claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006; a rating 
decision in June 2007, and a statement of the case in December 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the February 2010 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
appellant has also been provided with VA examinations with 
respect to her claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Entitlement to special monthly death pension based on the need 
for regular aid and attendance or by reason of being housebound 
is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


